                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI

UNITED STATES OF AMERICA

v.                                               Case No. 19-00157-11-CR-W-DGK

Jeremy Specker


                                                                        AUSA: Joseph Marquez
                                                                  Defense Atty.: Dione C. Greene

JUDGE:                  Matt J. Whitworth            DATE/TIME:            6/14/2019
                        U. S. Magistrate Judge                             10:02 am-10:10 am
DEPUTY CLERK            Jan Martin                   TAPE/REPORTER         FTR/jmm
INTERPRETER                                          PRETRIAL/PROB:        Tara Westerhof

                                        Clerk's Minutes

                                        BOND HEARING


REMARKS: Parties present in person and with counsel. Defendant is Ordered released on a
$10,000 bond with court approved signer. Defendant was read the conditions of his release, and
will be ordered to a treatment facility.

Recess




          Case 4:19-cr-00157-DGK Document 57 Filed 06/14/19 Page 1 of 1
